Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 15, 2019

                                       No. 04-19-00387-CV

                   STATE OF TEXAS FOR THE PROTECTION OF R.F.

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-01450
                            Honorable Aaron Haas, Judge Presiding


                                          ORDER
        On September 4, 2019, the court reporter responsible for preparing the reporter’s record
in this appeal notified this court that appellant had failed to pay the fee for preparing the record.
By order dated September 6, 2019, appellant was ordered to provide written proof to this court
no later than September 16, 2019, that either (1) the reporter’s fee had been paid or arrangements
had been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee. Our order stated that if appellant failed to respond within the time provided,
appellant’s brief would be due on October 7, 2019, and the court would consider only those
issues or points raised in appellant’s brief that do not require a reporter’s record for a decision.
See TEX. R. APP. P. 37.3(c).

       Neither the brief nor a motion for extension of time has been filed. It is therefore
ORDERED that appellant show cause in writing within fifteen days from the date of this order
why this appeal should not be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a).



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of October, 2019.



                                                      ___________________________________
                                                      Luz Estrada,
                                                      Chief Deputy Clerk